DETAILED ACTION

Response to Amendment
The Amendment 8/18/2022 has been entered. Claims 1-4, 7-9 remain pending in the application. Claims 5-6 were cancelled. Claims 7-9 were withdrawn.

Claim Objections
Claims 1 is objected to because of the following informalities:  
Regarding claim 1, line 8, “a pedestal” should be “a plurality of pedestals” for clarity because the claim requires a pedestal “adjacent each of the saw blades”, which implicitly requires a plurality of pedestals.  
Regarding claim 1, line 24, “on said side of the cross-sectionally recessed arc-shaped groove portion” should be “on said side of the recess breaker potion” for consistency with line 21 of the claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a tip securely attached to the pedestal” is indefinite. As noted above, claim 1 implicitly requires a plurality of pedestals. However it is unclear if applicant is intending to claim a single tip securely attached to one of the plurality of pedestals or that each of the plurality of pedestals includes a tip having the recited features. Since there are multiple pedestals despite being introduced with “a pedestal”, it is unclear whether “a tip” also intends to introduce a plurality of tips.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (US 20050232712 A1) in view of Tagstrom (US 5827017).
Regarding claim 1, Hecht teaches a metal cutting circular saw (metal paragraph 0036) having a radial direction (see Figure 2), a rotational direction (clock wise around the center axis, see Figure 2), and a width direction (thickness direction of the blade) perpendicular to both the radial direction and a tangent direction of the rotational direction (see Figure 2), the metal cutting circular saw comprising:
a disk-shaped base metal (metal, paragraph 0036) having an outer periphery side surface extending in the rotational direction and the width direction (see Figure 2);
a saw blade (18) provided in a protruding manner at a regular interval on the outer periphery side surface of the disk-shaped base metal (see Figure 2); 
a pedestal (portion of the saw CC to the slot 16, see Figure 2) formed on the outer periphery side surface adjacent the saw blade (see Figure 2);
a tip (14) securely attached to the pedestal (see Figure2),
the radially inner most edge (edge of the tip made by 34 and 40, see Figure 4) directly contacts the dis-shaped base metal (see Figures 2-3).
Hecht fails to teach the tip comprising: a single flat face extending from (a) a radially innermost edge of the single flat face (b) at least one of to an apex portion and a recessed arc-shaped chip guide portion, a rake face extending radially outward the flat face, the rake face comprising: a cutting edge formed at an outermost portion of the tip in the radial direction, the cutting edge having recessed arc shape; a recessed breaker portion formed radially inward the cutting edge to be located in a central portion in the width direction of the rake face; a first side wall provided on a side of the recessed breaker portion in the width direction; a cross-sectionally recessed arc-shaped groove portion extending radially inside to the recessed breaker portion; a second side wall extending radially inward the first side wall, the second side wall formed on said one side of the groove portion in the width direction; and the second side wall having are formed to have a width in the width direction wider than a width of the first side wall; an angular portion provided between the first sidewall and the second sidewall; a recessed surface extending radially inward the second side wall and the cross-sectionally recessed arc-shaped groove portion, a recessed arc-shaped chip guide portion formed in an interface between the recessed surface and the flat surface, the recessed arc-shaped chip guide portion aligned with the cross- sectionally recessed arc-shaped groove portion via the recessed surface in the radial direction, wherein the interface between the recessed surface and the flat surface is an apex portion.
Tagstrom teaches a cutting tip comprising: a single flat face extending from a radially innermost edge (as the current claim does not require “a radially innermost edge” of the tip and the specification does not provide further detail on what application is considering as “a radially innermost edge”. Examiner is considering the radially innermost edge of the flat face to meet the claim limitation, since the edge is annotated Figure 4-5 is the radially innermost edge in that top plane of the flat face);
a rake face (see annotated Figure 4) extending radially outward the single flat face, the rake face comprising: a cutting edge (11, see Figure 3) formed at an outermost portion of the tip in the radial direction (see Figures 3-4), the cutting edge having recessed arc shape (see Figures 3-4);
a recessed breaker portion (10) formed radially inward the cutting edge to be located in a central portion in the width direction of the rake face (see annotated Figure 4); 
a first side wall provided on a side of the recessed breaker portion in the width direction (see annotated Figure 4);
a cross-sectionally recessed arc-shaped groove portion extending radially inside to the recessed breaker portion (see Figure 5); 
a second side wall extending radially inward the first side wall (see annotated Figure 4), the second side wall formed on said one side of the groove portion in the width direction (see annotated Figure 4); and the second side wall having are formed to have a width in the width direction wider than a width of the first side wall (see annotated Figure 4);
an angular portion provided between the first sidewall and the second sidewall (at the intersection of first and second wall, see annotated Figure 4); 
a recessed surface (portion of 13 on the side of the rake face divided by the dotted line, see annotated Figure 4) extending radially inward the second side wall and the cross-sectionally recessed arc-shaped groove portion (see annotated Figure 4),
a recessed arc-shaped chip guide portion (portion of 13 on the side of the flat face divided by the dotted line, see annotated Figure 4) formed in an interface between the recessed surface and the flat surface (see annotated Figure 4), the recessed arc-shaped chip guide portion aligned with the cross- sectionally recessed arc-shaped groove portion via the recessed surface in the radial direction (see annotated Figure 4), wherein the interface between the recessed surface and the flat surface is an apex portion (there is an apex portion at least at the corner of the C shape flat face in Figure 4).

    PNG
    media_image1.png
    655
    898
    media_image1.png
    Greyscale

As discussed in Hecht, the cutting tip used in milling tool can also be used in saw (see Figures 1-2), therefore it would have been to one of ordinary skill in the art to modify the device of Hecht to change the shaped of the saw tip (from the radially innermost edge to the other tip), as taught by Tagstrom, in order to control the chips during cutting (abstract of Tagstrom). The resulting modified device of Hecht teaches the flat face facing toward the rotational direction (see Figure 4 of Tagstrom and Figure 2 of Hecht), the rake face facing toward the rotational direction (see Figure 4 of Tagstrom and Figure 2, Hecht).
Regarding claim 2, modified Hecht further teaches the recessed breaker portion has a concave shape (see Figure 5 of Tagstrom).
Regarding claim 3, modified Hecht further teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Hecht fails to teach a ratio of the width of the first side walls to a blade width of the tip is within the range of 9 to 20% and the ratio of the depth of the recessed breaker portion to the width of the first side walls is within the range of 6 to 18%.
Examiner notes that chip control is depended on the size/shape of the recess and the wall (col. 3 line 16-58 and col. 3 lines 56 – col. 4 line 2 of Tagstrom), in this case a ratio of the width of the first side walls to the blade width of the tip within line recessed breaker portion and a ratio of the depth of the breaker portion to the width of the first side walls, as further taught by Tagstrom, one of ordinary skill understand that the ratio can change based on the desired amount of chip created during cutting (abstract and col. 3 lines 56 – col. 4 line 2 of Tagstrom),).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of modified Hecht to try any ratio including the specific the ratio of the width of the first side walls to the blade width of the tip within the recessed breaker portion is within the range of 9 to 20% and the ratio of the depth of the breaker portion to the width of the first side walls is within the range of 6 to 18%, in an attempt to provide cutting tooth dimension, in order to remove the amount of material desired by the end user, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.
Regarding claim 4, modified Hecht further teaches the second side wall inclines from the angular portion toward the rotational direction as the second side wall extends radially inward from the angular portion (See Figure 5 of Tagstrom).


Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that modified Stott fails to teach “a radially inner most edge” the examiner disagrees. The examiner notes that as the current claim does not require “a radially innermost edge” of the tip and the specification does not provide further detail on what application is considering as “a radially innermost edge”. Examiner is considering the radially innermost edge of the flat face to meet the claim limitation, since the edge is annotated Figure 4-5 Tagstrom is the radially innermost edge in that top plane of the flat face. 
Furthermore, the applicant fails to teach any criticality to having a single flat face extending from the radially innermost edge to an apex portion or a recessed arc-shaped chip guide portion. It would have been an obvious matter of design choice to modify the single flat face of extending from the radially innermost edge or any edge to an apex portion or a recessed arc-shaped chip guide portion, since applicant have not disclosed that having the specific starting point solves any problem or is for any particular purpose and it appears that the single flat would perform equally well with the flat face starting at any edge.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        11/17/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724